Citation Nr: 1700823	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  08-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ischemic heart disease, claimed as due to Agent Orange exposure. 

2. Entitlement to service connection for type II diabetes mellitus, claimed as due to Agent Orange exposure. 
   

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from February 2007 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

In May 2009, the Veteran testified on the issue of service connection for diabetes mellitus before a Veterans Law Judge (VLJ) who is no longer employed by the Board; a copy of the transcript has been associated with the record.  In a January 2013 letter, the Board offered the Veteran opportunity to testify before another VLJ.  In a response received later in January 2013, the Veteran declined another hearing.

In May 2013 substantive appeals, the Veteran requested a Board hearing on both issues on appeal.   In January 2014, he withdrew his request.  38 C.F.R. § 20.704(e) (2016).  

In October 2011, the Board denied service connection for diabetes mellitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2012 Memorandum Decision, the Court vacated the Board decision, and remanded the case to the Board for further adjudication.   In March 2013, the Board remanded this claim for additional development. 

In June 2014, the Board denied service connection for diabetes mellitus and for a heart disorder.  In an October 2015 Memorandum Decision, the Court vacated the Board decision, and remanded the claims for readjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record established that the Veteran has current disabilities, diagnosed as diabetes mellitus and coronary artery disease with aortic stenosis, the latter included in the generally accepted medical definition of ischemic heart disease.  See 38 C.F.R. § 3.309 (e) (2016).  Therefore, the first element of service connection is met and will not be further discussed.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 

These disorders are among those diseases for which a presumption of service connection is available if a veteran was exposed to certain designated herbicide agents in service.  Id., 38 C.F.R. § 3.307 (a)(6) (2016).  Not all herbicide agent exposure qualifies for presumptive service connection for the Veteran's diabetes and heart disorders.  This regulation provides that a qualifying herbicide means a chemical of the type that was used in support of U.S. and allied forces in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  This specifically includes the chemical compounds and mixtures known as 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  Government reports occasionally refer to the designated herbicides as "tactical" herbicides because of their use in hostile areas against an enemy as opposed to "commercial" herbicides more widely used in agricultural and landscaping applications. 

A veteran who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975; in a unit operating near the demilitarized zone in Korea from April 1, 1968 to August 31, 1971; or in Air Force service involving operation or maintenance of C-123 aircraft known to have been used in spraying designated herbicide agents; is presumed to have been exposed to the designated herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  The Veteran does not contend and the record does not show service under these circumstances.  Therefore, the presumption of exposure is not available. 

Even if a veteran is not entitled to a presumption of exposure, VA must also consider the claim on a direct service-connection basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The remaining elements for direct service connection are:  medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the Veteran contended in several written statements and during the Board hearing that he was actually exposed to the designated herbicide agents during his service as a cook at Fort Rucker, Alabama.  He reported that he prepared and served meals to soldiers and helicopter crewmembers and students in the field where training areas and landing zones were defoliated with Agent Orange.  He has also asserted that he was transported to the areas in helicopters that were sprayed inside and outside with Agent Orange and that he was also transported in trucks through areas that had been sprayed with Agent Orange.  See Veteran's statements dated in August 2006, November 2007, May 2009, and March 2010, February 2008 substantive appeal (VA Form 9), and the May 2009 hearing transcript, generally.  He also indicated he witnessed a helicopter spraying Agent Orange in an area near Fort Rucker.  See Hearing Transcript, 5.  The Veteran testified that he saw numbered 55-gallon barrels containing chemicals, and that he saw a pale yellow or pale orange sticky substance on the ground and on the trees at certain times  Id. at 4,7.  The Veteran also reported that a representative of his Congressman informed him that there are published government reports of the use of the designated herbicides at Fort Rucker.  

The record contains the following information obtained by the RO relevant to the use of designated herbicide agents at Fort Rucker during the Veteran's tour of duty from June 1966 to May 1968.  

In October 2006, the National Personnel Records Center reported that a record review showed no evidence of exposure of the Veteran to herbicide agents.  Service personnel and treatment records are silent for any participation by the Veteran in handling or spraying operations of any form of herbicide and pesticide or treatment for any acute exposure to the skin, digestive, or respiratory systems.  However, preparing and serving meals in the field on the training base and riding in trucks or helicopters to sites in the field are reasonably consistent with the Veteran's duties.  

In December 2009, the Joint Services Record Research Center (JSRRC) found no evidence of "spraying, testing, storage, or usage of Agent Orange at Fort Rucker" during this period of service.  In a January 2008 memorandum, an official of the VA Compensation and Pension Policy service noted his review of a Department of Defense list of 71 locations where Agent Orange was used outside of Vietnam.  He noted that Fort Rucker was not on that list.  The list itself has not been associated with the claims file. The official noted that the list of sites outside Vietnam did not contain names of participants or contain any references to routine base maintenance activities, such as brush clearing or weed killing.  He noted that the Department of Defense advised that small scale herbicide applications have not been compiled into a list, and, with regard to the Veteran's reference to clearing the landing zones, there was no record of small-scale brush or weed clearing activity around the base and no way to know the chemical content of such claimed herbicide use.

In October 2011 and June 2014, the Board found that the Veteran was not exposed to the designated herbicides, finding that the weight of the evidence from the official government sources outweighed the generalized lay assertions provided by the Veteran.  As the Board found that there was not an approximate equal balance of evidence for and against the claimed exposure, the Board declined to apply the "benefit of doubt rule."  38 U.S.C.A. § 5107 (b) (West 2014). 

In Memorandum Decisions in October 2012 and October 2015, the Court vacated the decisions.  The Court found that the dispositive issue was of "relative simplicity," that "the outcome was not reasonably debatable," and applied the "clearly erroneous" standard of review.  The Court found that the Board did not provide adequate reasons and bases for declining to apply the benefit of doubt rule, failed to address the consistency of the Veteran's statements, improperly cited a statement by the Veteran that was not found in the record, and applied probative weight to the Department of Defense negative evidence that there was no list of small scale herbicide applications.  In October 2015, the Court also found that the Board should reconsider whether a VA medical examination is warranted in view of the Veteran's statements of exposure to herbicide.  

Therefore, additional evidentiary development is necessary to determine whether the Veteran was exposed to the designated herbicide agents or any other form of commercial herbicide during service at Fort Rucker in 1966-68 and if so whether his diabetes mellitus and ischemic heart disease were caused by that exposure.  

During the Board hearing and in a January 2011 notice of disagreement, the Veteran testified and noted that an official in his Congressman's office sent him information reporting the use of the designated herbicides in the United States.  He also attached a statement with eight reasons why he should be awarded service connection.  Although the record does contain an excerpt from a VA web site explaining that exposure can be considered on a direct basis, there is no information of record from the Congressman's representative or attachments to the notice of disagreement that document the use of herbicide in the United States.  In a statement received in March 2012, the Veteran noted that he attached a copy of his "findings" that the designated herbicides were used in the United States.  The attachment is not of record.  In a statement received in September 2015, the Veteran noted that the Department of Defense confirmed that Agent Orange was stored, used, and disposed of at Fort Rucker.  Because the Veteran suggested that he has or was sent government information relevant to the use of designated herbicides at Fort Rucker, the RO must make one additional request for the Veteran to provide any such documentation for association with the record. 

For the purpose of a medical examination, the RO must also request that the Veteran provide a more detailed description of the nature, frequency, and severity of his exposure to include whether his contact with herbicide was to the skin, digestive, and/or respiratory systems.     

The official from the Compensation and Pension Policy Service referred to his review of Department of Defense lists and reports, but the documents are not of record for review and would be helpful to assist in verification of the Veteran's contended exposure.  Moreover, the Court indicated that there was a lack of evidence to address small scale herbicide operations on military bases in the United States.  Therefore, the RO must obtain, associate with the claims file, and provide the Veteran and his representative copies of the following documents and any other relevant documents obtained by the Veteran or from government sources and notice that they will be considered in the adjudication of his claims.  See Thurber v Brown, 5 Vet. App. 119 (1993). 

"Information from Department of Defense (DoD) on Herbicide Tests and Storage Outside of Vietnam," (available at http://www.publichealth.va.gov/docs/agentorange/dod_herbicides_outside_vietnam.pdf )

"The History of the US Department of Defense Programs for the Testing, Evaluation, and Storage of Tactical Herbicides December 2006" (available at
http://oai.dtic.mil/oai/oai?verb=getRecord&metadataPrefix=html&identifier=ADA534602)

Finally, to address the issue of small scale herbicide applications for routine base maintenance activities, such as brush clearing or weed killing, the RO must request information from the Armed Forces Pest Management Board on whether and how herbicides of any type including commercial herbicides were used or available in supply and the method of application by base management in clearing landing zones and training areas at Fort Rucker in 1966-1968.  The RO must specifically inquire who and how any herbicides were applied, what personnel protective measures were required, and whether the herbicides contained the chemical compounds and mixtures known as 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.

Assuming for argument the Veteran's report of some form of exposure to some form of herbicide (tactical or commercial), a VA medical examination is necessary to determine whether the nature, frequency, and severity of the exposure as reported by the Veteran caused the Veteran's diabetes mellitus or ischemic heart disease on a direct basis.  38 C.F.R. § 3.159(c) (2016). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from the Veteran all documentation in his possession that he received from his Congressman's office or any research source that verifies that herbicides were stored, used, or disposed of at Fort Rucker from 1966-68.  Request from the Veteran a description of the nature, frequency, and severity of his direct exposure to herbicide including the type of contact with physical systems such as the skin, digestive, and respiratory systems.  Associate any response with the electronic claims file. 

2.  Obtain copies of the Department of Defense documents listed above in the body of the Remand, associate a copy with the electronic claims file, and provide copies to the Veteran and his representative with notice that they will be considered in the adjudication of the claims for service connection and provide an opportunity for response. 

3.  Request information from the Armed Forces Pest Management Board, U.S. Army Garrison - Forest Glen, 2460 Linden Lane, Building 172, Silver Spring, MD 20910, on what type(s) of herbicides were available for use by base management personnel for clearing landing zones and training areas at Fort Rucker in 1966-1968, the chemical composition of these agents, what methods were used for application of the herbicide agents, and what protective procedures for personnel, if any, were employed at that time.  

4. Then, schedule the Veteran for a VA examination.  Request that the examiner review the electronic claims file including all lay statements and the research and reports of the availability and use of tactical or commercial herbicides at Fort Rucker in 1966-68, and note the review in an examination report. 

Request that the examiner evaluate the current status of the Veteran's diabetes mellitus, coronary artery disease with aortic stenosis and in view of the entire medical record and individual risk factors, provide an opinion whether the diseases were caused by exposure to any form of herbicide, to any other aspect of active duty service, or to post-service activities or risk factors.  A complete rationale for the opinion is required. 

5.  Then, readjudicate the claims for service connection for diabetes mellitus and ischemic heart disease.  If any benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case with an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




